17 So. 3d 975 (2009)
Demetris ROBINSON, Individually and on Behalf of Her Deceased Son, Rayvon Robinson
v.
JEFFERSON PARISH SCHOOL BOARD, Southern Baptist Camping Association, Tall Timbers Baptist Conference Center and Sam White
Raynell Bailey, Individually and on Behalf of His Deceased Son, Rayvon Robinson
v.
Jefferson Parish School Board, Southern Baptist Camping Association, Tall Timbers Baptist Conference Center and Sam White.
No. 2009-C-1187.
Supreme Court of Louisiana.
September 18, 2009.
Denied.